DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 10/22/2021
Claims 1-3, 6-7, 12-15, 19, 28-32, 35-38, and 40 have been amended.
No claims have been cancelled. Claims 8-11, 18, 20-27, 33-34, 39, and 41-42 were cancelled previously.
No new claims have been added.
Claims 1-7, 12-17, 19, 28-32, 35-38, and 40 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 10-17, filed 10/22/2021, with respect to claims 1-7, 12-17, 19, 28-32, 35-38, and 40 have been fully considered and are persuasive.  The rejection of claims 1-7, 12-17, 19, 28-32, 35-38, and 40 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 12-17, 19, 28-32, 35-38, and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1, 12, 28, and 35, the Examiner agrees with Applicant’s arguments filed 10/22/2021 that the claims as amended overcome the previous 35 U.S.C. 112 rejections. The Examiner also agrees that the claims as amended are not taught by the prior art. The Examiner would also like to note that Chen et al. (US 2017/0070426, Chen hereinafter, provided by Applicant along with the IDS filed on 10/22/2019) is cited in the International Search Report and Written Opinion mailed October 9, 2017 in related/corresponding International Application No. PCT/EP2017/060115 (the search report hereinafter, provided by Applicant along with the IDS filed on 10/22/2019) as teaching the claim limitation directed to prevention of preemption of the first service by the second service after making a determination that the request to schedule the second service is received less than a threshold period of time before the start of the first time period. The Examiner respectfully disagrees with the interpretation of the prior art in the search report in this regard. The search report points to paragraphs [0051] and [0054] and Figs. 4 and 6 of Chen, specifically pointing to the elastic range lower bound P described in Fig. 6 as the claimed threshold of time that prevents preemption. The elastic bounds (P and Q) described in Fig. 6 and paragraph [0054] are described as being used to reserve bandwidth as close to the requested time interval 620 as possible. The elastic bounds P and Q thus allow the path computation element to flexibly schedule a service at a time other than the requested time interval within a range defined by P and Q (presumably depending on factors including other network traffic from other services). Such an elastic range lower bound P is different from a threshold of time that is used to determine whether to prevent preemption as is claimed. Furthermore, Chen does not appear to address preemption at all. Chen does not appear to address the claimed concept wherein two conflicting scheduling requests are received. The search report also appears to argue that this lower bound teaches the claimed threshold because such a lower bound leads to the entire elastic range being reserved for the service. However, Chen does not appear to describe reserving the entire elastic period such that the time period 620 may be scheduled. A person having ordinary skill in the art would understand that reserving the entire elastic range for flexible scheduling during only the time period 620 would result in wasted bandwidth. A person having ordinary skill in the art would also recognize that a scheduled service with reserved bandwidth could still be preempted by another service, which would simply result in the reallocation of such bandwidth to the other service for the purpose of such preemption. Applicant’s claims also require that the first service was previously scheduled, and a person having ordinary skill in the art would understand that such scheduling could include previously reserving resources. The Examiner therefore respectfully believes that Chen cannot teach this claim limitation as the search report alleges. These limitations in combination with the rest of the claimed limitations are not taught by the prior art.	Regarding claims 2-7, 13-17, 19, 29-32, 36-38, and 40, the claims are allowable because they depend from allowable claims 1, 12, 28, and 35 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474